DETAILED ACTION

Allowable Subject Matter
Claim 2-5 and 7-10 are objected.
Claim 2 and 7  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada US PG-Pub 2018/0324511.

Regarding claim 1, Asada discloses a wearable device (Fig. 1: wearable device-1) comprising: a support structure (Fig. 35-20); an audio module rotatably coupled to the support structure, the audio module comprising a parametric array of speakers configured to direct audio waves in a direction corresponding to a rotational orientation of the audio module relative to the support structure (Fig. 35 & [0205]: the loudspeaker-191 are configured as parametric speakers to output sound based on the rotation around pivot-135 relative to the support structure-20).

Regarding claim 6, Asada discloses wherein the audio module further comprises an array of microphones (Fig. 35 & [0112]: microphone array).

Regarding claim 11, Asada discloses wherein the parametric array of speakers comprises: a first speaker configured to radiate ultrasonic carrier waves; and a second speaker configured to radiate ultrasonic signal waves, wherein the carrier waves are combined with the signal waves to produce a beam of audible waves having frequencies between about 20-20,000 Hz (Fig. 35 & [0205]-[0207]: outputting hearable sound (which human hearing is around 20hz-20Khz) using ultrasonic waves modulation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges US PG-Pub 2014/0241540 in view of Passmore US PG-Pub 2017/0039766.

Regarding claim 12, Hodges teaches a support structure (Fig. 3-310) comprising: an inner portion having an inner portion attachment element (Fig. 3-312); and an outer portion having an outer portion attachment element configured to couple to the inner portion attachment element and engage an object (Fig. 3-313 & [0042]: clip with sensor-312 to detect attachment to cloths); and an audio module comprising: an audio module attachment element configured to couple to the outer portion attachment element of the support structure; an array of speakers; and an array of microphones (Fig. 1 & Fig. 3 & [0025] & [0042]: the audio module-100 has loudspeaker array and microphone array and can have a clip to be able to attach to the users cloths).
Hodges failed to explicitly teach audio module releasably couple from structure.
However, Passmore teaches audio module releasably couple from structure (Fig. 19 & Claim 2: having audio module be releasable from main unit).
Hodges and Passmore are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having releasable audio module, allows the system to be upgrade or change with different audio modules.

Regarding claim 16, Hodges teaches wherein the outer portion attachment element is configured to couple to the inner portion attachment element when the support structure is folded onto opposing sides of the object (Fig. 3-313 & [0042]: clip with sensor-312 to detect attachment to cloths, which each section is folded onto opposite sides).

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges US PG-Pub 2014/0241540 in combination with Passmore US PG-Pub 2017/0039766 in view of Asada US PG-Pub 2018/0324511.

Regarding claim 13, the combination teaches wherein the audio module is configured to be coupled to the support structure (microphones (Hodges, Fig. 1 & Fig. 3 & [0025] & [0042]: the audio module-100 has loudspeaker array and microphone array and can have a clip to be able to attach to the users cloths).
The combination failed to teach wherein the audio module is configured to be rotatably coupled to the support structure.  
However, Asada teaches wherein the audio module is configured to be rotatably coupled to the support structure (Fig. 35 & [0205]: the loudspeaker-191 are configured as parametric speakers to output sound based on the rotation around pivot-135 relative to the support structure-20).
The combination and Asada are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because allowing for the rotation of the audio device which has loudspeaker and microphones, the audio device output and pickup sound from a specific direction.

Regarding claim 14, Asada teaches wherein the array of speakers is a parametric array of speakers configured to direct audio waves in a direction corresponding to a rotational orientation of the audio module relative to the support structure (Fig. 35 & [0205]: the loudspeaker-191 are configured as parametric speakers to output sound based on the rotation around pivot-135 relative to the support structure-20).
The combination and Asada are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because allowing for the rotation of the audio device which has loudspeaker and microphones, the audio device output and pickup sound from a specific direction.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges US PG-Pub 2014/0241540 in combination with Passmore US PG-Pub 2017/0039766 in view of Sakai US PG-Pub 2015/0230019.

	Regarding claim 15, the combination teaches wherein each of the inner portion attachment element, the outer portion attachment element, and the audio module attachment element are attached (Fig. 3-313 & [0025] & [0042]: clip with sensor-312 to detect attachment to cloths has inner and outer portion and the audio module-100 being attach to the clip).
The combination failed to teach attachment comprises a magnet.  
Sakai teaches attachment comprises a magnet (Fig. 3 & [0034]: using magnets to make connection between components).
The combination and Sakai are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using magnet is an alternate equivalent way to make connections between components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654